Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-9 have been examined in this application. No Information Disclosure Statement (IDS) has been filed with this application. 
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the following amendment was provided telephonically by Thomas Tatonetti 08/25/22.
Cancel claims 2-4 and 9.
Change the dependency of claim 5 from “4” to “1”.
Replace claim 1 with the following:
A protective cap for protecting a spigot’s outlet, comprising:
a looped section; and
a cap attached to an end of the looped section, wherein the cap includes an opening and a bottom surface at the bottom of the opening;
wherein the looped section includes an upper loop and a lower loop, the lower loop being proximal to the cap and the upper loop being distal from the cap;
wherein the lower loop has a smaller diameter than the upper loop, such that the smaller diameter is adapted to press-fit against the spigot’s stem;
wherein the upper and lower loops are formed of a single opening in the looped section, and the looped section includes curvatures at the lower loop that creates the smaller diameter relative to the upper loop.
In claim 6, remove the word “substantially”.
Reasons for Allowance
Claims 1 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 6460560 and US 2005/0247714 and US 6196254) fail to disclose, either alone or in any combination, a discharge device comprising inter alia: upper and lower loops are formed of a single opening in the looped section, and the looped section includes curvatures at the lower loop that creates the smaller diameter relative to the upper loop. The specification indicates the aforementioned structure providing the protective cap the functionality of “staying out of the way as the beverage is poured” ([0003]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754


/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754